Title: To John Adams from Oliver Wolcott, Jr., 27 October 1797
From: Wolcott, Oliver, Jr.
To: Adams, John



Sir,
Phila. Oct. 27. 1797

I feel a sincere pleasure in representing to the President, that the Citizens are returning to their Homes;—the City resumes its usual appearance, & by the beginning of the next Week I believe most of the Houses will be opened, as usual.
I hope to have the pleasure of paying my respects to yourself and family, some day the next Week.
No news of much importance has been recd. by the William Penn.
I have the honour / to be with perfect / respect Dr. Sir, your / obedt servt.

Oliv Wolcott